Citation Nr: 0027310	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for Lyme 
disease with Lyme arthritis.

ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Waco, Texas, 
which granted service connection for Lyme disease with Lyme 
arthritis, and assigned this disability a 20 percent 
evaluation, effective March 21, 1996.

This case was previously before the Board in September 1997, 
at which time it was remanded for further development of the 
evidence.


FINDINGS OF FACT

1.  The evidence does not show that the veteran's Lyme 
disease with Lyme arthritis has been productive of a definite 
impairment of health which is objectively supported by 
examination findings or incapacitating exacerbations which 
occur three or more times a year.

2.  The VA examination reports show that the veteran has had 
essentially normal ranges of motion in his upper and lower 
extremities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
Lyme disease with Lyme arthritis have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Codes 5002 and 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that a claim placed in appellate status by disagreement with 
the initial rating award and not yet ultimately resolved is 
an original claim, as opposed to a new claim for increase.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id.

The veteran's Lyme disease with Lyme arthritis may be rated 
by analogy under Diagnostic Codes 5002 and 5003.

Diagnostic Code 5002 provides that rheumatoid arthritis as an 
active process, with one or two exacerbations a year in a 
well-established diagnosis, warrants a 20 percent evaluation.  
A 40 percent evaluation may be assigned for symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  A 60 percent evaluation may be assigned for active 
rheumatoid arthritis with less than criteria for 100 percent 
evaluation, but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.  A 100 percent evaluation may 
be assigned for rheumatoid arthritis with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 
5002 (1999).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).

The Court has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Factual Background.  On VA medical examination in May 1996, 
clinical evaluations of the veteran's upper and lower 
extremities revealed that they all had a normal range of 
motion.  A clinical evaluation of his lumbar spine revealed 
that his posture was normal and that he was negative for any 
lumbar lordosis and tenderness.  His range of lumbar motion 
was forward flexion to 90 degrees, lateral flexion to 30 
degrees, posterior extension to 30 degrees and straight leg 
raising to 90 degrees on either side.  Clinical evaluations 
of his knees, feet and ankles revealed normal findings.  His 
knee and ankle reflexes were also normal neurologically.  
Magnetic Resonance Imaging (MRI) testing of the veteran's 
whole body revealed areas of increased tracer uptake in his 
wrists, elbows, thumbs, ankles and forefeet.  It was noted 
that these findings were consistent with arthritis associated 
with Lyme disease.  X-ray examinations revealed degenerative 
changes in his left foot and normal findings in his right 
ankle.  It was noted that the veteran's Lyme disease was 
productive of recurrent body and joint pains.  It was also 
noted that he had been employed as a truck driver and an 
independent contractor since his release from military 
service.  The pertinent diagnosis was Lyme disease with 
associated Lyme arthritis, fractured right foot and 
degenerative joint disease multiple joints.

On VA neurological examination in May 1998, the sensation in 
the veteran's upper and lower extremities was intact to 
vibration and light touch.  His gait, strength and tone were 
all normal.  His outstretched hands did not tremor, he 
performed finger to nose without ataxia and there was no 
Romberg sign.  His deep tendon reflexes were 1+ and equal and 
plantar responses were flexor.  The diagnosis was Lyme 
disease.  It was noted that the veteran had had severe 
headaches which were related to his Lyme disease.  It was 
also noted that these headaches had eased and were no longer 
a major problem.

On VA joints examination in July 1998, the veteran reported 
that he experienced pain in multiple joints, but mainly in 
his wrist hand and fingers.  Examination revealed that he 
walked without a limp and that all the joints in his upper 
extremities had an essentially full and painless range of 
motion.  No swelling, edema or erythema were detected.  His 
muscle strength was reduced, but some motion could be carried 
out.  Strength on opposition and thumb/little finger was 
slightly reduced.  There was no loss of mobility in his lower 
extremities.  It was noted that the veteran was able to 
maintain employment as a truck driver.  The diagnoses were 
Lyme disease, inflammatory arthritis secondary to Lyme 
disease and headaches secondary to Lyme disease.

On a subsequent VA spine examination in July 1998, the 
veteran reported that he experienced neck and back pain about 
five times a month.  He also reported that breathing and 
prolonged driving precipitated this pain.  He stated that he 
did not experience any weakness or paresthesias in any of his 
extremities.  It was noted that the veteran did not have any 
limitation in function or require a brace, cane or prosthetic 
device.  It was also noted that his Lyme disease with Lyme 
arthritis did not effect his occupation or daily activities.  
An examination of the veteran revealed that his range of 
cervical motion was rotation to 80 degrees bilaterally and 
that his extension was slightly limited to 15 degrees.  His 
range of lumbar motion was forward flexion to 95 degrees, 
dorsal extension to 10 degrees and lateral bending to 10 
degrees bilaterally.  This testing was productive of mild 
tenderness.  The paraspinal muscles of his thoracic and 
lumbar spines were negative for tenderness.  His muscle 
strength, hip flexion, knee extension, extensor hallicus 
longus and heel and toes walk were all 5+/5+.  His posture 
was normal and his musculature was well developed.  X-ray 
examinations revealed mild scoliosis in his thoracic spine 
and normal findings in his cervical spine.  It was noted that 
he had been employed as a truck driver for the previous two 
and a half years and that the veteran stated that he had 
missed no time due to back pain.  The diagnoses were history 
of Lyme disease with multiple arthralgias, cervical strain 
not related to Lyme disease and upper back strain not related 
to Lyme disease.  It was noted that the veteran's complaints 
of neck and back pain were more likely the result of his 
thoracic and cervical strains.

Analysis.  As a preliminary matter, the Board finds that the 
veteran's claim for an increased evaluation is well grounded 
under 38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his Lyme disease with Lyme arthritis (within the 
competence of a lay party to report) is sufficient to well 
ground his claim.  Thus, the Board finds that the facts 
relevant to the issue on appeal have been properly developed 
and that the VA duty to assist the veteran has been 
satisfied.

The Board finds that an evaluation in excess of 20 percent is 
not warranted for the veteran's Lyme disease with Lyme 
arthritis under Diagnostic Code 5002.  Under this code, a 40 
percent evaluation will be assigned for symptom combinations 
which are productive of a definite impairment of health which 
is objectively supported by examination findings or 
incapacitating exacerbations which occur three or more times 
a year.  This is not demonstrated by the evidence.  In 
particular, while the VA examination reports show that the 
veteran's Lyme disease with Lyme arthritis has been 
productive of joint pain and headaches, they do not show that 
it has been productive of a definite impairment of health.  
Instead, they show that clinical evaluations of his 
extremities have revealed essentially normal findings and 
normal ranges of motion.  Moreover, they show that the 
frequency of his headaches have decreased and that his Lyme 
disease with Lyme arthritis has not caused any limitation of 
function or interfered with his employment and daily 
activities.  Furthermore, while the veteran reported that he 
experienced neck and back pain about five times a month at 
the time of his July 1998 VA examination, the examiner who 
conducted this examination specifically reported that the 
veterans pain was likely the result of his thoracic and 
cervical strains rather than his Lyme disease with Lyme 
arthritis.  Likewise, the remainder of the evidence is devoid 
or any clinical finding that his Lyme disease with Lyme 
arthritis has been manifest by incapacitating exacerbations 
which occur three or more times a year.  As such, the 
evidence does not show that his Lyme disease with Lyme 
arthritis has been productive of a definite impairment of 
health which is objectively supported by examination findings 
or incapacitating exacerbations which occur three or more 
times a year.  Consequently, an evaluation in excess of 20 
percent is not warranted for the veteran's Lyme disease with 
Lyme arthritis under the criteria of Diagnostic Code 5002.

An evaluation in excess of 20 percent is also not warranted 
for the veteran's Lyme disease with Lyme arthritis under 
Diagnostic Code 5003, where degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  In this case, as reported earlier, 
the VA examination reports show that the veteran has had 
essentially normal ranges of motion in his upper and lower 
extremities.  Therefore, an evaluation in excess of 20 
percent is not warranted for the veteran's Lyme disease with 
Lyme arthritis under Diagnostic Code 5003.

The Board has considered application of the criteria under 
38 C.F.R. §§ 4.40, 4.45 and 4.59 with regard to the veteran's 
Lyme disease with Lyme arthritis.  It is noted that there is 
no clinical evidence which would permit assignment of higher 
a evaluation under these criteria.

The RO held that this case does not present such an 
exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board concurs with the RO as to 
this matter.  The evidence does not show that the veteran has 
been hospitalized frequently for his Lyme disease with Lyme 
arthritis.  In addition, the evidence does not show that this 
disability has caused a marked interference with employment.  
Rather, the most recent VA examination report shows that he 
had been employed as a truck driver for the previous two and 
a half years.  Therefore, the Board finds that the evidence 
reflects that the overall disability picture has not risen to 
a level which would warrant assigning his Lyme disease with 
Lyme arthritis an evaluation in excess of 20 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1) (1999).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign a disability evaluation greater than 
the one set forth above.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for the 
veteran's Lyme disease with Lyme arthritis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

An evaluation in excess of 20 percent for Lyme disease with 
Lyme arthritis is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

